Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Amendments to the claims are sufficient to overcome previously made rejections under 35 USC § 112.
Regarding claim 1, the prior art of record does not teach the following limitations in combination with the entirety of the claims:
a series-connected measurement resistor and a voltage-dividing resistor, a capacitor connected in parallel to a circuit consisting of the series-connected measurement resistor and the voltage-dividing resistor, and a voltage detector configured to detect a plurality of voltage values across the measurement resistor, wherein the plurality of voltage values includes a first voltage value, a second voltage value and a third voltage value measured across the measurement resistor respectively at a first time, a second time and a third time,
 the insulation detector is configured to detect an insulation resistance between the load and a ground or a housing based on the voltage plurality of voltage values across the measurement resistor, and 
the insulation detector is configured to estimate a value of the insulation resistance according to a relationship among the first voltage value, the second voltage value and the third voltage value measured across the measurement resistor respectively at the first time, the second time and the third time.



Regarding claim 2, the prior art of record does not teach wherein one end of the insulation detector is connected to one of the P bus and the N bus (Fig 1 connection between 2 and 5), during operation of the inverter, the other end of the insulation detector is connected to the other of the P bus and the N bus via the switch, and when stopping the inverter and performing detection of the insulation resistance, the insulation detector switches the switch and switch the other end of the insulation detector to the output line of the inverter.
Claims 6, 7, and 9 are also allowed for further limiting allowed claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863